Citation Nr: 1437678	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for pain in the right ear. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from November 2007, March 2008, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  

In December 2013, the Board withdrew, per the Veteran's request, the increased rating claim for cervical spine disability, and remanded for further development the issues of entitlement to service connection for bilateral hearing loss, pain in the right ear, tinnitus, and a back disorder.

In a July 2014 rating decision, the Appeals Management Center (AMC) granted service connection for intervertebral disc syndrome of the back with arthritis, radiculopathy of the left lower extremity, and tinnitus secondary to claimed in-service head injury, all effective October 31, 2006.  These awards represent complete grants of the benefits sought with respect to the Veteran's back and tinnitus claims.  

The remaining service connection claims for bilateral hearing loss and right ear pain are adjudicated below.

FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service, or continuous since service. 

2.  Sensorineural hearing loss did not manifest to a compensable degree within one year of service separation. 

3.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include noise exposure therein.

4.  Service connection is currently in effect for bilateral tinnitus.

5.  The medical evidence indicates that the Veteran does not have a chronic disability productive of right ear pain aside from his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.   38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for disability productive of right ear pain have not been met.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013). 

When the claim is for service connection, this notice should address all five elements of the claim:  1) veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided a letter in January 2007 containing all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, and prior to the initial adjudication of his claim.  An additional notice letter was provided to the Veteran in January 2014.  Thereafter, the claims were readjudicated in a July 2014 supplemental statement of the case.  The duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To this end, his service records and post-service VA and private records have been obtained and associated with his claims file for consideration.  The Veteran also was provided relevant VA compensation examinations in October 2007 and March 2014.  The Board concludes that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained. No further notice or assistance to him with his claim is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. 

At the April 2013 videoconference hearing, the undersigned Acting VLJ identified the issues on appeal and considered the Veteran's testimony regarding claimed in-service noise exposure, and the onset and treatment of hearing loss symptoms.  In addition, the Veteran discussed the pain in his right ear.  Based partly on the hearing testimony, the Board remanded the claim to provide the Veteran with additional VA examinations.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met. 






Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Bilateral Hearing Loss Claim

The Veteran is currently diagnosed with bilateral hearing loss, as defined under 38 C.F.R. § 3.385, based on VA audiometric findings dated October 2007 and March 2014.

The Veteran attributes his bilateral hearing loss to excessive noise exposure from artillery fire as a clerk with an artillery unit.  He also reported performing annual gun qualification with hearing protection.  He has denied significant occupational noise exposure.  He described recreational noise exposure consisting of one season of motorcycling and occasional power tool use, both with hearing protection.  See October 2007 VA examination report.

His service personnel records indicate that his military occupational specialty (MOS) was a Personnel Specialist with an artillery unit.  His statements regarding his noise exposure in service are consistent with the circumstances of his military service and are therefore deemed competent.  Therefore, exposure to acoustic trauma during service is conceded.

However, the Board has reviewed his STRs and finds no complaints or treatment for hearing loss.  On his August 1967 Report of Medical History, the Veteran denied ear, nose, or throat trouble, running ears, and hearing loss.  On separation examination, clinical evaluation of the ears was normal and hearing loss was not noted. 

While the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection under Hensley, the first documented complaint of any hearing problems is not shown in the record until June 1999 (see applicable private treatment note indicating an abnormal hearing test), approximately 32 years after the Veteran's discharge from active service.  Thus, there is no evidence of the Veteran having a compensable level of sensorineural hearing loss in either ear within one year of his separation from service.

Concerning the etiology of the Veteran's bilateral hearing loss, the record contains two medical opinions.  The examiner who conducted an October 2007 VA examination determined that the Veteran's hearing loss was not at least as likely caused by, or the result of, in-service noise exposure.  However, the Board assigns little probative weight to this opinion because the examiner's rationale - that the Veteran's hearing was normal at discharge- is inadequate for analysis purposes.

Thus, pursuant to the Board's 2013 remand, the Veteran was afforded an additional VA audiology examination in March 2014.  After examining the Veteran and reviewing the record, the examiner, a clinical audiologist, concluded that the Veteran's bilateral hearing loss is less likely as not caused by, or the result of his military service.  In providing this opinion, the examiner noted the Veteran's MOS as a Personnel Specialist with an artillery unit and his normal audiometric findings upon entrance and separation.  The examiner specifically stated that no threshold shifts were present from the Veteran's entrance to separation after converting those audiometric findings from ASA to ISO units.  Additionally, in finding the Veteran's hearing loss less likely related to service, the examiner relied upon the Institute of Medicine's (IOM) determination that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that, based on its current understanding of physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.

The March 2014 VA audiologist has specialized medical expertise and training in auditory matters, considered the Veteran's reported history, including his in-service noise exposure, pointed to evidence of record, and provided reasoning for his conclusion, which was not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The March 2014 VA opinion is highly probative.

The Veteran, as a layperson, is competent to provide testimony or statements relating to observable symptoms or events because they are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a competent opinion as to the etiology of his hearing loss.  Thus, his statements relating his hearing loss to his military service are not competent and are afforded no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The Board recognizes the Veteran's report that although he had slight hearing loss at service separation, he did not feel that it was severe enough to report.  See April 2010 VA Form-9.  Again, he is competent to report those observable symptoms.  Nonetheless, the fact that he did not complain of hearing loss in service, was shown to have had hearing within normal limits upon service separation as interpreted by the March 2014 VA audiologist, and is not shown in the record to have complaints, treatment, or a diagnosis of hearing loss until more than three decades after service, weigh heavily against the claim he now makes that he has had problems ever since service.  The Board finds his lay assertions of continuing symptoms to be less credible than the negative contemporaneous records.  The Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.

Most critically, the Veteran's essential contention of a nexus between in-service noise exposure and hearing loss has been fully investigated as mandated by the Court's decision in Jandreau.  For the reasons and bases discussed above, the weight of the probative evidence indicates that the Veteran's hearing loss disability is less likely than not related to the military.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The hearing loss claim therefore must be denied.


Service Connection Claim for Right Ear Pain

The Veteran seeks service connection for right ear pain, separate and distinct form his service-connected tinnitus.  

In December 2007, the Veteran described chronic right ear pain since leaving service.  In his April 2010 VA Form 9, the Veteran reported right ear pain during service, but stated that this problem was not severe enough to report.  In an August 2012 statement, the Veteran reported being injured during one-on-one combat training when another soldier hit him hard on the right side of his head with a pugil stick.  He stated that the impact knocked him down and he landed on his back and head, with resulting right ear pain and ringing.  He described in-service ear pain, in pertinent part.   

After a review of the record, the Board finds that service connection for right ear pain is not warranted.  In this case, the medical evidence demonstrates that the Veteran's right ear pain is intrinsic to his service-connected tinnitus.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2004) [the evaluation of the same disability under various diagnoses is to be avoided].  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping; the veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262. 

Based on the medical evidence of record, the Veteran's right ear pain does not represent a separately ratable disability as set forth under Esteban.   In this regard, the Veteran underwent a VA "ear condition" examination in March 2014, during which he reported experiencing intermittent pain in his right ear when his tinnitus becomes severe.   After examining the Veteran, the VA examiner, a medical doctor, specifically determined that the Veteran does not have an ear condition productive of right ear pain separate from his tinnitus.  Examination of the right ear was essentially normal; a vestibular, inflammatory, and/or infectious ear condition was not diagnosed.    

As indicated above, the Veteran, as a layperson, is not competent to diagnose a medical disability or medically relate it to service.  Therefore, his lay statements attributing his right ear pain to a chronic disability separate from tinnitus and relating any such disability to service are not entitled to any probative weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Based on the foregoing, the probative evidence of record demonstrates that the Veteran does not currently have a chronic disability productive of right ear pain aside from his service-connected tinnitus.  In the absence of proof of a current disease or injury, a grant of service connection is not warranted.  See Brammer, supra; see also 38 C.F.R. 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].   Service connection for right ear pain must therefore be denied.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Parenthetically, as noted by the March 2014 VA audiologist, the Veteran had otitis media in service that resolved, and the Board observes that he was diagnosed with otitis media in 2003.  However, the evidence does not show a diagnosis of otitis media since the filing of this claim in 2006.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Indeed, the March 2014 VA examination report shows no infectious ear conditions currently present.  Service connection for otitis media is also not in order.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for right ear pain, aside from service-connected tinnitus, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


